DETAILED ACTION
Status of the Application
	Claims 1-20 are pending and currently under consideration for patentability under 37 CFR 1.104.
Priority
	The instant application has a filing date of June 5, 2018 and does not claim for the benefit of a prior-filed application.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on January 1, 2019 and March 9, 2020 have been considered by the examiner.

Claim Objections
	Claim 7 is objected to because of the following informalities: --use-- should be inserted preceding “of a machine”. Appropriate correction is required. 

	Claim 8 is objected to because of the following informalities: --the-- should be inserted preceding “estimation step”. Appropriate correction is required.

	Claims 17 and 19 is objected to because of the following informalities: --be performed—or –is performed-- should be inserted to replace “perform” to adhere to grammatical conventions. Appropriate correction is required.

Claim Interpretation
	Claim 9 is drafted to encompass a system comprising; a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to perform various functions. As drafted, the storage of the instructions is an intended use of the storing machine readable instructions that…cause the processor to”).



35 U.S.C. § 112 (f) or pre-AIA  35 U.S.C. § 112, sixth paragraph 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“a machine learning module, and/or a statistical module to provide” recited in claim 10.
“a forecasting and projecting module to forecast and project…” recited in claim 11.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1:
Claim(s) 1-8 and 16-20 is/are drawn to methods (i.e., a process), while claim(s) 9-15 is/are drawn to systems (i.e., a machine/manufacture). As such, claims 1-20 is/are drawn to one of the statutory categories of invention (Step 1: YES).
 
Step 2A - Prong One:


Claim 1 (representative of independent claim(s) 9 and 16) recites/describes the following steps; 
retrieving… energy consumption data, and a plurality of attributes of a non-smart meter home;
retrieving…energy consumption data, appliance-level energy consumption data, and a plurality of attributes of a predefined set of smart meter homes;
matching…the energy consumption data and the attributes of the non-smart meter home with the predefined set of smart meter homes or other nonsmart meter homes to identify a set of peer homes;
estimating…the appliance disaggregation of the non-smart meter home based on the retrieved data of the identified peer homes; and
forecasting and projecting…at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof

These steps, under its broadest reasonable interpretation, encompass estimating appliance disaggregation and electricity billing/consumption for a non-smart meter home based on energy consumption data associated with matching peer homes, which amounts to one or more mathematical relationships, one or more mathematical formulas or equations, one or more mathematical calculations. These limitations therefore fall within the “mathematical concepts” subject matter grouping of abstract ideas. 
These steps, under its broadest reasonable interpretation, additionally describe or set-forth estimating appliance disaggregation and electricity billing/consumption for a non-smart meter home based on energy consumption data associated with matching peer homes, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
These steps, under its broadest reasonable interpretation, additionally encompass a  human manually (e.g., in their mind, or using paper and pen) estimating appliance disaggregation and electricity billing/consumption for a non-smart meter home based on energy consumption  one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 9 and 15 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.
Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis. Any element(s) recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“implemented, by one or more processors…by the one or more processors” (claims 1 and 16)
“the system comprising; a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to” (claim 9)
“use of a machine learning module to learn…” and/or “wherein estimation step utilizes a machine learning module” (claims 7, 8, 10)


The requirement to execute the claimed steps/functions using a method “implemented, by one or more processors…by the one or more processors” (claims 1 and 16) and/or “a system comprising; a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to” (claim 9) and/or “use of a machine learning module to learn…” and/or “wherein estimation step utilizes a machine learning module” (claims 7, 8, 10) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “use of a machine learning module to learn…” and/or “wherein estimation step utilizes a machine learning module” (claims 7, 8, 10) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. Specifically, it/they serve(s) to limit the application of the abstract idea to computing environments where computers are used to calculate statistical correlations as opposed to humans using pencil/pen . This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited element(s) of  “retrieving… energy consumption data, and a plurality of attributes of a non-smart meter home” and/or “retrieving…energy consumption data, appliance-level energy consumption data, and a plurality of attributes of a predefined set of smart meter homes”, even if they were considered to be “additional” elements, would simply amount to appended insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea;). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because this data would be required in any implementation of the abstract idea and data retrieval has long been held to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-6, 11-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 11-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “implemented, by one or more processors…by the one or more processors” (claims 1 and 16) and/or “a system comprising; a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to” (claim 9) and/or “use of a machine learning module to learn…” and/or “wherein estimation step utilizes a machine learning module” (claims 7, 8, 10) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “use of a machine learning module to learn…” and/or “wherein estimation step utilizes a machine learning module” (claims 7, 8, 10) additionally serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited element(s) of  “retrieving… energy consumption data, and a plurality of attributes of a non-smart meter home” and/or “retrieving…energy consumption data, appliance-level energy consumption data, and a plurality of attributes of a predefined set of smart meter homes”, even if they were considered to be “additional” elements, would simply amount to appended insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea). These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of energy/utility consumption analysis. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity), and appended with well-understood, routine and conventional activities previously known to the industry.
Dependent claims 2-6, 11-15, and 17-20 fail to include any additional elements. In other words, each of the limitations/elements recited in respective dependent claims 2-6, 11-15, and 17-20 is/are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).
	
	
Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claims 1 and 9,  recite the phrase "the appliance disaggregation of the non-smart meter home based on…”. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the phrase “the appliance disaggregation of the non-smart meter home based on…” will be interpreted as being “appliance disaggregation of the non-smart meter home based on….”. 
Claims 2-8 and 10-15 are similarly indefinite by virtue of their dependency.

	Claim 1 recites the phrase "the retrieved data of the identified peer homes." There is insufficient antecedent basis for this limitation in the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim only requires retrieving data “of a predefined set of smart meter homes” and “a non-smart meter home”. Although the claims suggest data of the non-smart meter home may be matched with “other non-smart meter homes” to identify the set of peer homes, the claims do not require retrieving data associated with these “other non-smart meter homes”. There is therefore no antecedent basis for any retrieved data corresponding to the “other non-smart meter homes”, and it is unclear of the retrieved data of the identified peer homes could/would comprise retrieved data of “other non-smart meter homes”. For the purpose of examination, the phrase “the retrieved data of the identified peer homes” will be interpreted as being “data associated with the identified peer homes.”
Claims 2-8 are similarly indefinite by virtue of their dependency.

	Claims 2 and 10 recite the phrase "the disaggregated data of the smart meter homes." There is insufficient antecedent basis for this limitation in the claims. Claims 1 and 9 only require retrieving “energy consumption data, appliance-level energy consumption data, and a plurality of attributes of a predefined set of smart meter homes”. For the purpose of examination, the phrase “wherein the disaggregated data of the smart meter homes may act as training data” will be interpreted as being “wherein the retrieved data of the smart meter homes may act as training data.”


	Claims 2 and 10 recite the phrase “wherein the disaggregated data of the smart meter homes may act as training data” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear whether or not the claims require the use of the data as training data. Any data “may act” as training data. This is an inherent property of data. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	
	Claims 3 and 12 recite the phrase “wherein the predefined set of smart meter homes and the non-smart meter home have similar characteristics of energy consumption data and attributes” and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The word “similar” is a subjective one, and it is not clear what applicant intends to cover by the recitation of “similar”. Furthermore, the specification fails to supply some standard for measuring the scope of the term “similar”. Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.
	

	Claim 4 recites the phrase "the energy consumption data." There is insufficient antecedent basis for this limitation in the claims. Claim 1 refers to “energy consumption data …of a non-smart meter home” and “energy consumption data …of a predefined set of smart meter homes”, and it is unclear to which “energy consumption data” is being referred. For the purpose of examination, the phrase “wherein the energy consumption data comprises energy consumption of each appliance installed in the non-smart meter home and total of the non-smart meter home comprises energy consumption of each appliance installed in the non-smart meter home and wherein the energy consumption data of the predefined set of smart meter homes comprises total energy consumption of each appliance installed in the smart meter homes.”


	Claims 5 and 14 recite the phrase "the plurality of attributes”. There is insufficient antecedent basis for this limitation in the claims. Claim 1 refers to “a plurality of attributes of a non-smart meter home” and “a plurality of attributes of a predefined set of smart meter homes”, and it is unclear to which “plurality of attributes” is being referred. Furthermore, this claim refers to “the appliance”, which also lacks antecedent basis. For the purpose of examination, the phrase “wherein the plurality of attributes comprises a profile of the appliance, demographic data of the non-smart meter home and the smart meter homes, weather data of the non-smart meter home and the smart meter homes, and geography of the non-smart meter home and the smart meter homes” will be interpreted as being “wherein the plurality of attributes of the non-smart meter home comprises a profile of the one or more appliances, demographic data, weather data, and geography data of the non-smart meter home, and wherein the plurality of attributes of the predefined set of smart meter homes comprise a profile of an appliance, demographic data, weather data, and geography data of the smart meter homes.”

	Claims 6 and 15 recite the phrase "the appliance disaggregation data." There is insufficient antecedent basis for this limitation in the claims. Claim 1 only requires estimating the appliance disaggregation. Furthermore, this claim refers to “the appliance”, which also lacks antecedent basis.  For the purpose of examination, the phrase “wherein the appliance disaggregation data is retrieved based on at least one of category of the appliance, energy consumption of the appliance, status of the appliance, energy source of the appliance, and/or a combination thereof” will be interpreted as being “wherein the appliance disaggregation is estimated based on at least one of category of the one or more appliances, energy consumption of the one or more appliances, status of the one or more appliances, energy source of the one or more appliances, and/or a combination thereof.”

	Claim 13 recites the phrase "the energy consumption data." There is insufficient antecedent basis for this limitation in the claims. Claim 1 refers to “energy consumption data …of a non-smart meter home” and “energy consumption data …of a predefined set of smart meter homes”, and it is unclear to which “energy consumption data” is being referred. For the purpose of examination, the phrase “wherein the energy consumption data comprises usage duration of each appliance installed in the non-smart meter home, and smart meter home” will be interpreted as being “wherein the energy consumption data of the non-smart meter home comprises usage duration of each appliance installed in the non-smart meter home, and wherein the energy consumption data of the predefined set of smart meter homes comprises usage duration of each appliance installed in the smart meter homes”. 



Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 


	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over article titles “Neighbourhood NILM: A Big-data Approach to Household Energy Disaggregation” et al. (Batra, Nipun et al. - published on October 26, 2015 - hereinafter "Batra”) in view of Andrei et al. (U.S. PG Pub No. 2018/0285788, October 4, 2018 - hereinafter "Andrei”)

With respect to claim 1, Batra teaches a method for disaggregating energy profile for one or more appliances installed in a non-smart meter home  (Abstract - new technique called Neighborhood NILM that leverages data from .neighbouring. homes to disaggregate energy given only a single energy reading per month), the method comprising;
Retrieving energy consumption data, and a plurality of attributes of a non-smart meter home; (page 4, col 1 - single aggregate energy reading per month; in any given test home, we generate the same feature set; Static household characteristics such as area, number of occupants and number of rooms can also be used to define similarity between homes)
retrieving energy consumption data, appliance-level energy consumption data, and a plurality of attributes of a predefined set of smart meter homes; (page 4, col 1- access to some number of homes with direct submetering infrastructure, i.e. power meters on individual circuits or loads; For each of these homes, we generate a set of features, including the monthly energy bill, the size of the home, the number of occupants, the household income, or any other features that are  available)
matching the energy consumption data and the attributes of the non-smart meter home with the predefined set of smart meter homes or other nonsmart meter homes to identify a set of peer homes (page 4, col 1- how to find .similar. homes, and how to combine information from these .similar. homes to predict appliance energy consumption for a test home; defining similarity differently for each load, we leverage the fact that no two homes are exactly identical in all respects, but that every home is likely to have a set of similar homes along any given dimension; use that set of features to find neighbors in that dimension; Given a set of features, .similarity. between homes can be found using distance functions)
estimating  the appliance disaggregation of the non-smart meter home based on the retrieved data of the identified peer homes; and (page 4, col 2- Having found K nearest neighbours for the test home, we predict the energy consumption of an appliance in this test home as the average of energy consumption of that appliance across the K submetered homes)
Batra does not appear to disclose,
implemented by one or more processors
forecasting and projecting, by the one or more processors, at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof
However, Andrei also discloses disaggregating energy profile for one or more appliances installed in a non-smart meter home based on energy consumption data, and appliance-level energy consumption data from a set of peer homes from a predefined set of smart meter homes ([0126]-[0129] & [0112]-[0119]). Andrei also discloses
implemented by one or more processors (Fig 15 & Fig 16)
forecasting and projecting, by the one or more processors, at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof ([0011] “computing energy cost data based on the predicted energy consumption data…energy cost values for each of the energy consumption categories” – at least electricity bill and/or disaggregation for non-smart homes and/or combination thereof, [0020], [0093] “expected costs based on the predicted consumption, by applying an energy charging rate…to the predicted consumption value”, [0120])
Andrei suggests it is advantageous to include implementing the method by one or more processors and forecasting and projecting, by the one or more processors, at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to ([0002] & [0113] & [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Batra to include implementing the method by one or more processors and forecasting and projecting, by the one or more processors, at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof, as taught by Andrei, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to make better usage decisions, including when determining to replace/fix an appliance, which could help reduce energy consumption across the population

	In an effort to expedite prosecution, the Examiner notes that prior art reference Gupta (cited at the end of this action) also discloses this limitation ([0022], (0054]- at an aggregated level for their entire service territory, but at an appliance specific level, Energy demand may be better forecasted to more accurately manage future purchase of energy; future costs associated the use of one or more specific appliances during specific times of use may be predicted). 


With respect to claim 2, Batra teaches the method of claim 1;
 further includes the step of providing, by the one or more processors, a training data to at least one of a machine learning module, and/or a statistical module to provide at least one of insight, recommendation, disaggregation, and/or combination thereof, wherein the disaggregated data of the smart meter homes may act as training data (page 2, col 1; page 3, col 1 )
Examiner notes that Andrei also discloses this limitation ([0005]-[0007] & [0061] & [0116])

With respect to claim 3, Batra teaches the method of claim 1;
wherein the predefined set of smart meter homes and the non-smart meter home have similar characteristics of energy consumption data and attributes, and wherein (page 4 col 1-2)
Examiner notes that Andrei also discloses this limitation ([0018]-[0019] & [0060] & [0066] & [0072]-[0078] & [0013]-[0015])
With respect to claim 4, Batra teaches the method of claim 1;
wherein the energy consumption data comprises energy consumption of each appliance installed in the non-smart meter home and total energy consumption of each appliance installed in the smart meter home (page 4 col 1 to page 5 col 2)
Examiner notes that Andrei also discloses this limitation ([0007] & [0023] & [0077] & [0113]-[0115] & [0127]-[0129])

With respect to claim 5, Batra teaches the method of claim 1;
wherein the plurality of attributes comprises a profile of the appliance, demographic data of the non-smart meter home and the smart meter homes, weather data of the non-smart meter home and the smart meter homes, and geography of the non-smart meter home and the smart meter homes (page 4 col 1-2 and  page 6 col 1)
Examiner notes that Andrei also discloses this limitation (Fig 9 appliance profile and demographic data of the homes & [0017] demographic & [0060] geography & [0073]-[0078])

With respect to claim 6, Batra teaches the method of claim 1;
wherein the appliance disaggregation data is retrieved based on at least one of category of the appliance, energy consumption of the appliance, status of the appliance, energy source of the appliance, and/or a combination thereof (page 4 col 2 to  page 5 col 1)

Examiner notes that Andrei also discloses this limitation ([0020] category and/or energy source of the appliance, [0097] & [0125])

With respect to claim 7, Batra teaches the method of claim 1;
wherein the matching step comprises of a machine learning module to learn a pattern from the matched peer homes, a region of the peer homes, and/or a multi-region of the peer homes (page 4 col 1- col 2 “k-nearest neighbor” & page 5 col 1)
Examiner notes that Andrei also discloses this limitation ([0012]-[0015] & [0025])

In an effort to expedite prosecution, the Examiner also notes that prior art reference Gupta ‘788 (cited at the end of this action) also teaches a matching step that comprises of a machine learning module to learn a pattern from the matched peer homes, a region of the peer homes, and/or a multiregion of the peer homes (para [0004], [0032], [0048], (0071])

With respect to claim 8, Batra teaches the method of claim 1;
wherein estimation step utilizes a machine learning module that provides at least one of an energy consumption estimation, insight, recommendation, disaggregation, and/or a combination thereof (page 4 col 1- col 2)
Examiner notes that Andrei also discloses this limitation ([0020] & [0117]-[0120])
With respect to claim 9, Batra teaches a system for disaggregating energy profile for one or more appliances installed in a nonsmart meter home (Abstract - new technique called Neighborhood NILM that leverages data from .neighbouring. homes to disaggregate energy given only a single energy reading per month), the system comprising;
retrieve energy consumption data, and a plurality of attributes of a non-smart meter home through a first retrieving module; (page 4, col 1 - single aggregate energy reading per month; in any given test home, we generate the same feature set; Static household characteristics such as area, number of occupants and number of rooms can also be used to define similarity between homes)
retrieve energy consumption data, appliance disaggregation data, and a plurality of attributes of a predefined set of smart meter homes through a second retrieving module; (page 4, col 1- access to some number of homes with direct submetering infrastructure, i.e. power meters on individual circuits or loads; For each of these homes, we generate a set of features, including the monthly energy bill, the size of the home, the number of occupants, the household income, or any other features that are  available)
match the energy consumption data and the attributes of the non-smart meter home with the predefined set of smart meter homes or non-smart meter homes to identify a set of peer homes through a matching module; and (page 4, col 1- how to find .similar. homes, and how to combine information from these .similar. homes to predict appliance energy consumption for a test home; defining similarity differently for each load, we leverage the fact that no two homes are exactly identical in all respects, but that every home is likely to have a set of similar homes along any given dimension; use that set of features to find neighbors in that dimension; Given a set of features, .similarity. between homes can be found using distance functions)
estimate the appliance disaggregation of the non-smart meter home based on the retrieved data of the identified peer homes through an estimation module (page 4, col 2- Having found K nearest neighbours for the test home, we predict the energy consumption of an appliance in this test home as the average of energy consumption of that appliance across the K submetered homes)
Batra does not appear to disclose,
a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to
However, Andrei also discloses disaggregating energy profile for one or more appliances installed in a non-smart meter home based on energy consumption data, and appliance-level energy consumption data from a set of peer homes from a predefined set of smart meter homes ([0126]-[0129] & [0112]-[0119])
a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to (Fig 15 & Fig 16)
Andrei suggests it is advantageous to include a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to perform the functions, because doing so can enable more efficient data processing ([0002] & [0113] & [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Batra to include a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to perform the functions, as taught by Andrei, because doing so can enable more efficient data processing.


With respect to claim 10, Batra teaches the system of claim 9;
further includes a machine learning module, and/or a statistical module to provide at least one of insight, recommendation, disaggregation, and/or a combination thereof on receiving a training data wherein the disaggregated data of the smart meter homes may act as training data (page 2, col 1; page 3, col 1 )
Examiner notes that Andrei also discloses this limitation ([0005]-[0007] & [0061] & [0116])

With respect to claim 11, Batra and Andrei teach the system of claim 9. Batra does not appear to disclose,
a forecasting and projecting module to forecast and project at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof
However, Andrei discloses
a forecasting and projecting module to forecast and project at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof ([0011] “computing energy cost data based on the predicted energy consumption data…energy cost values for each of the energy consumption categories” – at least electricity bill and/or disaggregation for non-smart homes and/or combination thereof, [0020], [0093] “expected costs based on the predicted consumption, by applying an energy charging rate…to the predicted consumption value”, [0120])
Andrei suggests it is advantageous to include a forecasting and projecting module to forecast and project at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to make better usage decisions, including when determining to replace/fix an appliance, which could help reduce energy consumption across the population ([0002] & [0113] & [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Batra to include a forecasting and projecting module to forecast and project at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof, as taught by Andrei, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to make better usage decisions, including when determining to replace/fix an appliance, which could help reduce energy consumption across the population

	In an effort to expedite prosecution, the Examiner notes that prior art reference Gupta (cited at the end of this action) also discloses this limitation ([0022], (0054]- at an aggregated level for their entire service territory, but at an appliance specific level, Energy demand may be better forecasted to more accurately manage future purchase of energy; future costs associated the use of one or more specific appliances during specific times of use may be predicted). 


With respect to claim 12, Batra teaches the system of claim 9;
wherein the predefined set of smart meter homes and the non-smart meter home have similar characteristics in terms of energy consumption data, and attributes, (page 4 col 1-2)
Examiner notes that Andrei also discloses this limitation ([0018]-[0019] & [0060] & [0066] & [0072]-[0078] & [0013]-[0015])


With respect to claim 13, Batra teaches the system of claim 9;
wherein the energy consumption data comprises usage duration of each appliance installed in the non-smart meter home, and smart meter home (page 3 col 1 “time duration”, page 7 col 1)
Examiner notes that Andrei also discloses this limitation ([0027] “time series…consumption profile”, [0033], [0128]-[0129], [0135]-[0137])

In an effort to expedite prosecution, the Examiner also notes that prior art reference Gupta ‘788 (cited at the end of this action) also teaches the energy consumption data comprises usage duration of each appliance installed in the non-smart meter home, and smart meter home (para [0084]-(0087)).

With respect to claim 14, Batra teaches the system of claim 9;
wherein the plurality of attributes comprises a profile of the appliance, demographic data of the non-smart meter home, and the smart meter home, weather data of the non-smart meter home, and the smart meter home, and geography of the non-smart meter home, and the smart meter home (page 4 col 1-2 and  page 6 col 1)
Examiner notes that Andrei also discloses this limitation (Fig 9 appliance profile and demographic data of the homes & [0017] demographic & [0060] geography & [0073]-[0078])

With respect to claim 15
wherein the appliance disaggregation data is retrieved based on at least one of a category of the appliance, energy consumption of the appliance, status of the appliance (always-on/On-off), energy source of the appliance (gas based/electricity based), and/or combination thereof (page 4 col 2 to  page 5 col 1)
Examiner notes that Andrei also discloses this limitation ([0020] category and/or energy source of the appliance, [0097] & [0125])

With respect to claim 16, Batra teaches a method for projecting electricity consumption data for one or more appliances installed in a non-smart meter home (Abstract - new technique called Neighborhood NILM that leverages data from .neighbouring. homes to disaggregate energy given only a single energy reading per month), the method comprising steps of;
matching the electricity consumption data and the attributes of the non-smart meter home for a predefined time frame with a predefined set of non-smart meter homes to identify a set of peer homes, wherein the predefined time frame may not be same for all the non-smart homes included in the predefined set of non-smart meter homes; (page 4, col 1- how to find .similar. homes, and how to combine information from these .similar. homes to predict appliance energy consumption for a test home; defining similarity differently for each load, we leverage the fact that no two homes are exactly identical in all respects, but that every home is likely to have a set of similar homes along any given dimension; use that set of features to find neighbors in that dimension; Given a set of features, .similarity. between homes can be found using distance functions)
retrieving electricity consumption data and disaggregation data of the matched set of peer homes; and (page 4, col 1- access to some number of homes with direct submetering infrastructure, i.e. power meters on individual circuits or loads; For each of these homes, we generate a set of features, including the monthly energy bill, the size of the home, the number of occupants, the household income, or any other features that are  available)
Batra does not appear to disclose,
implemented by one or more processors
periodically projecting the electricity consumption data and disaggregation data of the non-smart meter home for a specific billing cycle based on the retrieved data of the matched set of peer homes
However, Andrei also discloses disaggregating energy profile for one or more appliances installed in a non-smart meter home based on energy consumption data, and appliance-level energy consumption data from a set of peer homes from a predefined set of smart meter homes ([0126]-[0129] & [0112]-[0119]). Andrei also discloses
a processor; and a memory to store machine readable instructions that when executed by the processor cause the processor to (Fig 15 & Fig 16)
periodically projecting the electricity consumption data and disaggregation data of the non-smart meter home for a specific billing cycle based on the retrieved data of the matched set of peer homes ([0011] “computing energy cost data based on the predicted energy consumption data…energy cost values for each of the energy consumption categories” – at least electricity bill and/or disaggregation for non-smart homes and/or combination thereof, [0020], [0093] “expected costs based on the predicted consumption, by applying an energy charging rate…to the predicted consumption value”, [0120])
Andrei suggests it is advantageous to include implementing the method by one or more processors and forecasting and periodically projecting the electricity consumption data and ([0002] & [0113] & [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Batra to include implementing the method by one or more processors and periodically projecting the electricity consumption data and disaggregation data of the non-smart meter home for a specific billing cycle based on the retrieved data of the matched set of peer homes, as taught by Andrei, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to make better usage decisions, including when determining to replace/fix an appliance, which could help reduce energy consumption across the population.

	In an effort to expedite prosecution, the Examiner notes that prior art reference Gupta (cited at the end of this action) also discloses this limitation ([0022], [0054]- at an aggregated level for their entire service territory, but at an appliance specific level, Energy demand may be better forecasted to more accurately manage future purchase of energy; future costs associated the use of one or more specific appliances during specific times of use may be predicted). 

With respect to claim 17, Batra and Andrei teach the method of claim 16.
Batra does not appear to disclose,
wherein the periodical projection of the energy consumption data and disaggregation may perform mid-cycle and/or end-of-cycle
However, this limitation is given no patentable weight as it fails to positively recite a step of the claimed method. As such, this limitation cannot result in a patentable distinction over the prior art. 
	In an effort to expedite prosecution, the Examiner notes that Andrei also discloses this limitation ([0020] & [0027] & [0077] & [0091]-[0092]).	

In an effort to expedite prosecution, the Examiner notes that prior art reference Gupta (cited at the end of this action) also discloses this limitation (para [0022), [0061), [0068)· end-of-cycle).

With respect to claim 18, Batra and Andrei teach the method of claim 16. Batra does not appear to disclose,
wherein the periodical projection is performed on actual data of the peer homes for a last electricity billing cycle, in case the peer homes are from an earlier time-frame different from the predefined time frame
However, Andrei also discloses
wherein the periodical projection is performed on actual data of the peer homes for a last electricity billing cycle, in case the peer homes are from an earlier time-frame different from the predefined time frame ([0020] & [0027] & [0077] & [0091]-[0092], see also [0135] & [0148])
Andrei suggests it is advantageous to include wherein the periodical projection is performed on actual data of the peer homes for a last electricity billing cycle, in case the peer homes are from an earlier time-frame different from the predefined time frame, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to make better usage decisions, including when determining to replace/fix an appliance, which could help reduce energy consumption across the population. ([0002] & [0113] & [0129]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Batra to include wherein the periodical projection is performed on actual data of the peer homes for a last electricity billing cycle, in case the peer homes are from an earlier time-frame different from the predefined time frame, as taught by Andrei, because doing so can enable owners of a non-smart meter home to better understand their energy consumption in terms of costs which can enable them to make 

With respect to claim 19, Batra and Andrei teach the method of claim 16. Batra does not appear to disclose,
wherein the periodical projection may perform based on the projection of the peer homes, in case the peer homes are not from an earlier time-frame
However, this limitation is given no patentable weight as it fails to positively recite a step of the claimed method. As such, this limitation cannot result in a patentable distinction over the prior art. 
	In an effort to expedite prosecution, the Examiner notes that Andrei also discloses this limitation ([0020] & [0027] & [0077] & [0091]-[0092]). 

With respect to claim 20, Batra teaches the method of claim 16;
wherein the periodical projection is performed based on the weightage of the peer homes, wherein the weightage of the peer homes are determined according to the proximity of the billing cycles of the peer homes to the billing cycle of the non-smart meter home (page 6, col 1-2)

Prior Art of Record
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Gupta et al. (U.S. PG Pub No. 2016/0070286, March 10, 2016) teaches appliance disaggregation and forecasting and projecting, by the one or more processors, at least one of electricity bill, mid-cycle consumption, end-of-cycle consumption, disaggregation for non-smart homes, and/or combination thereof


Gupta et al. (U.S. PG Pub No. 2013/0289788, October 31, 2013) teaches appliance disaggregation and energy consumption data cmprising usage duration of each appliance installed in the non-smart meter home, and smart meter home (para [0084]-(0087)).

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621